DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 11, 12, and 17 are objected to because of the following informalities: 
Regarding claims 11 and 12, the recitations of “determinator” should instead read --determiner--.
Regarding claim 17, the recitation of “the biological sound analyzing apparatus” should instead read --a biological sound analyzing apparatus--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, 
Regarding claim 14, it is unclear whether e.g. claim 12 is meant to be in the continuity chain, or generally whether another element including third information is also intended, since the continuity chain only includes “first information,” “second information,” and “fourth information.” For purposes of examination, this will be interpreted as additional information distinct from the first and second information.
Claims 12 and 13 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 10-15 and 17 are directed to an “apparatus” and a “computer readable recording medium,” which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claim 16 is directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 10, 16, and 17 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
output second information, which indicates a ratio of a generation time in which sounds indicating abnormality of a living body and included in the biological sounds are generated, with respect to the first period, on the basis of the first information.
The outputting step implies the calculation of the ratio, which can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the obtained first information, they would be able to calculate the ratio based on 
Prong Two: Claims 10, 16, and 17 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. an outputter, a non-transitory computer readable recording medium, a biological sound analyzing apparatus), and
add insignificant extra-solution activity (the pre-solution activity of: obtaining first information, using a generic “obtainer” element).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way (e.g. the outputting need not actually display anything, but can simply be the transfer of one calculation result to another location for additional calculation. Thus, the result remains in a processing “black box”). No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 10, 16, and 17 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. dividing the first information, determining sound abnormality, and calculating the ratio based on frames (claim 11), outputting a temporal position (claim 12), using spectrum information (claim 13), comparing to a threshold (claim 14), etc.), 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a division processor, a determinator), and
further describe field-of-use context (e.g. breath sounds, adventitious sounds (claim 15), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (e.g. the outputting still does not take the result out of the processing “black box”). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over various teachings of US Patent Application Publication 2009/0171231 (“Caro”).
Regarding claim 10, Caro teaches [a] biological sound analyzing apparatus comprising: an obtainer (Fig. 1, transducers 118) configured to obtain first information regarding biological sounds in a first period (¶ 0026, listening to natural breath sounds in a period comprising inspiration and expiration); and an outputter (Fig. 1 display 110B) configured to output second information (inherent. Also note that the following describes the kind of information that can be outputted, which does not modify the outputter structurally/in a limiting manner. Nonetheless, for purposes of examination, the limitation has been found), which indicates a ratio of a generation time in which sounds indicating abnormality of a living body and included in the biological sounds are generated, with respect to the first period, on the basis of the first information (¶ 0090, the wheeze rate is a ratio of wheeze duration to total duration). Caro does not explicitly teach that the wheeze rate is outputted, but it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, using the display 110B, for the purpose of assisting a doctor in making a diagnosis (Fig. 4 shows that wheezes are indicative of airway obstruction and flow limitation - also see ¶ 0088).
Regarding claim 14, Caro teaches all the features with respect to claim 10, as outlined above. Caro further teaches wherein said outputter is configured to output fourth information (inherent. Also note that the following describes the kind of information that can be outputted, which does not modify the outputter structurally/in a limiting manner. Nonetheless, for purposes of examination, the limitation has been found), which indicates that the sounds indicating the abnormality are observed, if the ratio of the generation time in which the sounds indicating the abnormality are generated, with respect to the first period, is greater than or equal to a predetermined value (Caro: outputting a wheezing rate only if wheezing is actually detected (making the numerator of the ratio greater than zero) - also see ¶ 0088, classifying a wheeze requires a duration longer than a threshold time).
Regarding claim 15, Caro teaches all the features with respect to claim 10, as outlined above. Caro further teaches wherein the biological sounds are breath sounds (¶ 0026), the sounds indicating the abnormality are adventitious sounds (¶ 0087), and said outputter is configured to output the second information for each sound type of the adventitious sounds (inherent. Also note that the following describes the kind of information that can be outputted, which does not modify the outputter structurally/in 
Regarding claim 16, Caro teaches [a] biological sound analyzing method used by a biological sound analyzing apparatus, said method comprising: obtaining first information regarding biological sounds in a first period (¶ 0026, listening to natural breath sounds in a period comprising inspiration and expiration - also see Fig. 1, transducer 118); and outputting second information (inherent, using display 110B in Fig. 1), which indicates a ratio of a generation time in which sounds indicating abnormality of a living body and included in the biological sounds are generated, with respect to the first period, on the basis of the first information (¶ 0090, the wheeze rate is a ratio of wheeze duration to total duration). Caro does not explicitly teach that the wheeze rate is outputted, but it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, using the display 110B, for the purpose of assisting a doctor in making a diagnosis (Fig. 4 shows that wheezes are indicative of airway obstruction and flow limitation - also see ¶ 0088).

Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over various teachings of Caro in view of Japanese Patent Publication 2015-188601 (“Kametani,” an English-language machine translation of which is attached and cited to herein).
Regarding claim 11, Caro teaches all the features with respect to claim 10, as outlined above. Caro does not appear to explicitly teach a division processor configured to perform a process of dividing the first information into a plurality of frame information for each second period; and a determinator configured to determine whether or not the sounds indicating the abnormality are generated, for each of the plurality of frame information, wherein said outputter is configured to output (the following describes the kind of information that can be outputted, which does not modify the outputter structurally/in a limiting manner. Nonetheless, for purposes of examination, the limitation will be found), as the second information, a ratio of the frame information in which the sounds indicating the abnormality are generated, with respect to all the frame information that determination is performed by said determinator (i.e., although it teaches the processing associated with calculating the claimed ratio, it is not explicit about doing so over a plurality of frames).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the signal of Caro (e.g. Fig. 10) into multiple frames, as in Kametani, to determine whether abnormal sounds are generated in each frame, and to output the ratio based on the frame information (i.e., number of frames with wheezing over total number of frames), for the purpose of performing the analysis in a more fine-tuned manner (also see Kametani: Abstract, page 4, second to last full paragraph, etc., being able to observe temporal continuity).
Regarding claim 12, Caro-Kametani teaches all the features with respect to claim 11, as outlined above. Caro-Kametani further teaches wherein said outputter is configured to output third information (inherent. Also note that the following describes the kind of information that can be outputted, which does not modify the outputter structurally/in a limiting manner. Nonetheless, for purposes of examination, the limitation has been found), which indicates a temporal position of the frame information in which the sounds indicating the abnormality are generated (Caro: Fig. 10, e.g. a wheezing location).
Regarding claim 13, Caro-Kametani teaches all the features with respect to claim 11, as outlined above. Caro-Kametani further teaches wherein said determinator is configured to determine whether or not the sounds indicating the abnormality are generated, on the basis of waveform information of the biological sounds included in the first information and spectrum information obtained by frequency-analyzing the waveform information (Caro: Fig. 10, the y-axis is frequency, so the wheeze data contains spectral information - also see ¶ 0088, describing the time and frequency elements that characterize wheezing).
Regarding claim 17, Caro teaches a biological sound analyzing method according to claim 16, as outlined above, but does not teach [a] non-transitory computer readable recording medium on which a program for allowing a biological sound analyzing apparatus to perform the method is recorded. Kametani teaches using a recording medium to record a computer program for performing a method (claims 8 and 9). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791